EXHIBIT 32.2 SECTION 1350 CERTIFICATION In connection with the Quarterly Report of BelltowerEntertainment Corp. (the "Company") on Form 10-Q for the quarter ending July 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Lawrence Lichter,Chief Financial Officerof the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of theSarbanes-OxleyAct of 2002, that, to my knowledge: The Report fully complies with the requirements of section 13(a) or15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in allmaterial respects,the financialcondition and results of operations of the Company. Dated: September 20, 2010 By: /s/ Lawrence Lichter Lawrence Lichter Treasurer and Chief Financial Officer
